DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Response to Amendment
The amendment dated 10/7/2022 has been amended to now require a coating layer consisting of a fluorine-free resin and a fluorine-containing crystalline polymer, and optionally an additive selected from the group consisting of a heat-resistance stabilizer, an antioxidant, a flame retardant, and a pigment. 
The proposed amendment is not provided for in the previously cited prior art references.  Accordingly, the previous rejections are withdrawn.  Claims 1–9 remain pending, while claims 8 and 9 are withdrawn from prosecution.  Claims 1–7 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi (US 2016/0311954 A1) in view of Nelson (US 2009/0020914 A1) and Imamura (US 2016/0322128 A1).
Okanishi teaches a polymer composition for making coated cables, wherein the composition comprises polyolefin polymers, such as polyethylene, polypropylene, or polyvinyl chloride, and a processing aid.  Okanishi abstract, ¶ 161.  The processing aid may consist of an amorphous copolymer of tetrafluoroethylene and hexafluoropropylene or perfluoro(methyl vinyl ether) and an average particle size of 10 microns or less.  Id. ¶¶ 19, 22–23, 28.  The processing aid is preferably present at levels ranging from 0.0005–10 weight percent  of the polymer composition.  Id. ¶ 38.  Accordingly, the amount of the fluorine-containing processing aid represents overlaps with the claimed level of fluorine-containing crystalline polymer relative to the fluorine-free resin (e.g., polyolefin and polyvinyl chloride).  Okanishi fails to teach that the fluorine-containing polymer is crystalline or its melting point.
Nelson teaches a polymeric composition comprising a fluoropolymer processing aid to improve processing efficiency in making cables.  Nelson abstract, ¶ 11.  The fluoropolymers used in the processing aid include one or more of tetrafluoroethylene, hexafluoropropylene, and polytetrafluoroethylene and the fluoropolymers are preferably crystalline, but may be semi-crystalline or amorphous.  Id. ¶¶ 41–45.
Thus, it would have been obvious to one of ordinary skill in the art to substitute the amorphous fluoropolymer of Okanishi with crystalline fluoropolymers because Nelson teaches their functional equivalency of their use in fluoropolymer processing aids in polymer compositions.  Simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Although Nelson does not explicitly teach the claimed melting point for the fluorine-free resin ranges from 140oC to 300oC, it is reasonable to presume that the crystalline fluoropolymers of Nelson have melting points ranging from 140oC to 300oC.  Support for said presumption is found in the use of like materials (i.e., claimed crystalline fluoropolymers).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  In addition, the presently claimed property of having melting points ranging from 140oC to 300oC would obviously have been present one the Nelson product is provided.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102.   In re Skoner, 517 F.2d 947 (CCPA 1975).
Okanishi and Nelson fail to teach a voltage or core wire diameter.
Imamura teaches a heat-resistant electric wire including a core wire and a fluoropolymer-containing coating that covers the core wire.  Imamura abstract.  The core wire may have any shape and the diameter is suitably AWG8 to AWG54.  Id. ¶ 112.  
It would have been obvious to the ordinarily skilled artisan to have looked to Imamura for guidance as to suitable core wire diameters as part of coated cables.  Additionally, it would have been obvious to have selected a core wire diameter larger than AWG54 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  With regard to the voltage of the cable, it is reasonable to presume that the claimed voltage is inherent to the combination of prior art references as the diameter, which directly affects the voltage, is also obvious.  
Claims 6 and 7 require melting point values and differences between the fluorine-free resin and the fluorine-containing crystalline polymer.  It is reasonable to presume that the claimed melting point values and differences are provide by the polymers/resins of Okanishi because prior art reference teaches the same materials (e.g., FEP, PTFE, polyethylene, polypropylene, etc.) as those recited in the instant claims and Specification.  Accordingly, the melting point values and differences would be the same as those of the instant claims.  Additionally, the claimed melting point values and differences would have been obvious to the ordinarily skilled artisan, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi, Nelson, and Imamura as applied to claim 1 above, and further in view of Chapman (US 2003/0236357 A1).  Okanishi, Nelson, and Imamura fail to the use of a polyamide as the fluorine-free resin.
Chapman teaches the extrusion processability of non-fluorinated melt-processable polymers is improved by introducing fluoropolymer particles with a weight average particle size ranging from 2 to 10 microns.  Chapman abstract, ¶ 14.  The non-fluorinated melt-processable polymer may be a polyamide or polyvinyl chloride.  Id. ¶ 27.  Particular polyamides that may be used include nylon 6, nylon 6/6, and nylon 12.  Id. ¶ 28.  The extruded polymers may be used to form wire and cable jacketing.  Id. ¶ 50.
Accordingly, it would have been obvious to have replaced the polyvinyl chloride of Okanishi with nylon 6, nylon 6/6, or nylon 12 as Chapman establishes their functional equivalence when mixing fluoropolymer with non-fluoropolymer to form wire and cable jackets.  Simple substitution of one known element for another to obtain predictable results is obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Claim 5 requires melting point values and differences between the fluorine-free resin and the fluorine-containing crystalline polymer.  It is reasonable to presume that the claimed melting point values and differences are provide by the polymers/resins of Chapman because prior art reference teaches the same materials (e.g., FEP, PTFE, nylon 6, nylon 6/6, or nylon 12, etc.) as those recited in the instant claims and Specification.  Accordingly, the melting point values and differences would be the same as those of the instant claims.  Additionally, the claimed melting point values and differences would have been obvious to the ordinarily skilled artisan, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786